                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION

 Big Red Box, LLC,                                          C/A No. 3:18-758-JMC-SVH

                       Plaintiff,

 vs.
                                                           CONFIDENTIALITY ORDER
 Square, Inc., William Tye Grisel, Joe Grisel, G5
 Marketing Solutions, LLC and Branch Banking
 & Trust Co.,

                        Defendants.

       Whereas, the parties to this Consent Confidentiality Order (“parties”), have stipulated that

certain discovery material is and should be treated as confidential, and have agreed to the terms of

this order; accordingly, it is this 18th day of April, 2019, ORDERED:

       1.      Scope. All documents produced in the course of discovery, all responses to

discovery requests and all deposition testimony and deposition exhibits and any other materials

which may be subject to discovery (hereinafter collectively “documents”) shall be subject to this

Order concerning confidential information as set forth below.

       2.      Form and Timing of Designation. Confidential documents shall be so designated

by placing or affixing the word “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’

EYES ONLY” on the document in a manner which will not interfere with the legibility of the

document and which will permit complete removal of the Confidential designation. Documents

shall be designated CONFIDENTIAL or CONFIDENTIAL – ATTORNEYS’ EYES ONLY prior

to, or contemporaneously with, the production or disclosure of the documents. Inadvertent or

unintentional production of documents without prior designation as confidential shall not be




                                                 1
deemed a waiver, in whole or in part, of the right to designate documents as confidential as

otherwise allowed by this Order.

       3.      Documents Which May be Designated Confidential. Any party may designate

documents as confidential but only after review of the documents by an attorney of record who

has, in good faith, determined that the documents contain information protected from disclosure

by statute, sensitive personal information, non-public commercial information that is not

proprietary or subject to trade secret protection. The certification shall be made concurrently with

the disclosure of the documents, using the form attached hereto at Attachment A which shall be

executed subject to the standards of Rule 11 of the Federal Rules of Civil Procedure. Information

or documents which are available in the public sector may not be designated as confidential.

       4.      Documents with May be Designated Confidential – Attorneys’ Eyes Only.

CONFIDENTIAL – ATTORNEYS’ EYES ONLY classification, being more highly protective of

disclosure than the “CONFIDENTIAL” classification, governs information that an attorney, in

good faith, determined would materially damage or adversely impact the business, financial, or

commercial interests of the party or person producing such material if such information is

disclosed to another party.    Materials entitled to protection under the CONFIDENTIAL –

ATTORNEYS’ EYES ONLY designation may include, but are not limited to, confidential

research and development, financial, technical, marketing, sensitive trade secret information,

proprietary procedures, customer lists that have not been published on the disclosing party’s

website or otherwise publicly disclosed, and documents that identify principals, customers or

suppliers of the producing party or person that have not been published on the disclosing party’s

website or otherwise publicly disclosed. Information or documents which are available in the

public sector, which do not meet the threshold description of CONFIDENTIAL, or which have




                                                 2
been previously available to a requesting party or which were authored by, intended for or received

by a requesting party may not be designated as CONFIDENTIAL – ATTORNEYS’ EYES ONLY.

        5.      Depositions.     Portions of depositions shall be deemed confidential only if

designated as such when the deposition is taken or within seven business days after receipt of the

transcript. Such designation shall be specific as to the portions to be protected.

        6.      Protection of Confidential Material.

        a.      General     Protections.        Documents       designated    CONFIDENTIAL           or

CONFIDENTIAL – ATTORNEYS’ EYES ONLY under this Order shall be used by the Receiving

Party solely for the purposes of preparation for trial, pretrial proceedings, trial, and as, applicable,

appeal of actions and proceedings in the above-captioned action and not for any business,

commercial, regulatory, competitive, or personal purpose or for any other action. The parties shall

not disclose documents designated as confidential to putative class members not named as

plaintiffs in putative class litigation unless and until one or more classes have been certified.

        b.      Limited Third Party Disclosures. The parties and counsel for the parties shall

not disclose or permit the disclosure of any documents designated CONFIDENTIAL or

CONFIDENTIAL – ATTORNEYS’ EYES ONLY under the terms of this Order to any other

person or entity except as set forth in subparagraphs (1)-(5) below, and then only after the person

to whom disclosure is to be made has executed an acknowledgment (in the form set forth at

Attachment B hereto), that he or she has read and understands the terms of this Order and is bound

by it. Subject to these requirements, the following categories of persons may be allowed to review

documents which have been designated CONFIDENTIAL pursuant to this Order:

                (1)     counsel, in-house counsel, and employees of counsel or in-house counsel

                for the parties who have responsibility for the preparation and trial of the lawsuit;




                                                   3
                   (2)    parties and employees of a party to this Order but only to the extent counsel

                   shall certify that the specifically named individual party or employee’s assistance

                   is necessary to the conduct of the litigation in which the information is disclosed2;

                   (3)    court reporters engaged for depositions and those persons, if any,

                   specifically engaged for the limited purpose of making photocopies of documents;

                   (4)    consultants, investigators, or experts (hereinafter referred to collectively as

                   “experts”) employed by the parties or counsel for the parties to assist in the

                   preparation and trial of the lawsuit; and

                   (5)    other persons only upon consent of the producing party or upon order of the

                   court and on such conditions as are agreed to or ordered.

          Subject to these requirements, only those persons described in paragraphs 6(b)(1), (3), (4),

and (5) may be allowed to review confidential information or materials which have been

designated CONFIDENTIAL – ATTORNEYS’ EYES ONLY pursuant to this Order.

          c.       Control of Documents. Counsel for the parties shall take reasonable efforts to

prevent        unauthorized   disclosure   of   documents      designated   as   CONFIDENTIAL         or

CONFIDENTIAL – ATTORNEYS’ EYES ONLY pursuant to the terms of this order. Counsel

shall maintain a record of those persons, including employees of counsel, who have reviewed or

been given access to the documents along with the originals of the forms signed by those persons

acknowledging their obligations under this Order.




2
  At or prior to the time such party or employee completes his or her acknowledgment of review
of this Order and agreement to be bound by it (Attachment B hereto), counsel shall complete a
certification in the form shown at Attachment C hereto. Counsel shall retain the certification
together with the form signed by the party or employee.



                                                     4
       d.      Copies. All copies, duplicates, extracts, summaries or descriptions (hereinafter

referred to collectively as “copies”), of documents designated as CONFIDENTIAL or

CONFIDENTIAL – ATTORNEYS’ EYES ONLY under this Order or any portion of such a

document, shall be immediately affixed with the designation CONFIDENTIAL or

CONFIDENTIAL – ATTORNEYS’ EYES ONLY if the word does not already appear on the

copy. All such copies shall be afforded the full protection of this Order.

       7.      Filing of Confidential or Confidential – Attorneys’ Eyes Only Materials. In

the event a party seeks to file any material that is subject to protection under this Order with the

court, that party shall take appropriate action to insure that the documents receive proper protection

from public disclosure including: (1) filing a redacted document (including ensuring that such

redactions are “flattened”) with the consent of the party who designated the document as

confidential; (2) where appropriate (e.g. in relation to discovery and evidentiary motions),

submitting the documents solely for in camera review; or (3) where the preceding measures are

not adequate, seeking permission to file the document under seal pursuant to the procedural steps

set forth in Local Civil Rule 5.03, DSC, or such other rule or procedure as may apply in the relevant

jurisdiction. Any party who fails to file CONFIDENTIAL or CONFIDENTIAL – ATTORNEYS’

EYES ONLY consistent with the provisions of this Paragraph will subject that party to Paragraph

10, below.     Absent extraordinary circumstances making prior consultation impractical or

inappropriate, the party seeking to submit the document to the court shall first consult with counsel

for the party who designated the document as confidential to determine if some measure less

restrictive than filing the document under seal may serve to provide adequate protection. This

duty exists irrespective of the duty to consult on the underlying motion. Nothing in this Order

shall be construed as a prior directive to the Clerk of Court to allow any document be filed under




                                                  5
seal. The parties understand that documents may be filed under seal only with the permission of

the court after proper motion pursuant to Local Civil Rule 5.03.

        8.      Greater Protection of Specific Documents. No party may withhold information

from discovery on the ground that it requires protection greater than that afforded by this Order

unless the party moves for an Order providing such special protection.

        9.      Challenges to Designation as Confidential or Confidential – Attorneys’ Eyes

Only.        Any CONFIDENTIAL or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

designation is subject to challenge. The following procedures shall apply to any such challenge.

        a.      The burden of proving the necessity of a confidentiality designation remains with

the party asserting confidentiality.

        b.      A party who contends that documents designated CONFIDENTIAL or

CONFIDENTIAL – ATTORNEYS’ EYES ONLY are not entitled to such treatment shall give

written notice to the party who affixed the designation of the specific basis for the challenge. The

party who so designated the documents shall have fifteen (15) days from service of the written

notice to determine if the dispute can be resolved without judicial intervention and, if not, to move

for an Order confirming the Confidential designation.

        c.      Notwithstanding        any   challenge   to   the   designation   of   documents    as

CONFIDENTIAL or CONFIDENTIAL – ATTORNEYS’ EYES ONLY, all material previously

designated CONFIDENTIAL or CONFIDENTIAL – ATTORNEYS’ EYES ONLY shall continue

to be treated as subject to the full protections of this Order until one of the following occurs:

                (1)    the party who claims that the documents are CONFIDENTIAL or

                CONFIDENTIAL – ATTORNEYS’ EYES ONLY withdraws such designation in

                writing;




                                                    6
               (2)     the party who claims that the documents are CONFIDENTIAL or

               CONFIDENTIAL – ATTORNEYS’ EYES ONLY fails to move timely for an

               Order designating the documents as CONFIDENTIAL or CONFIDENTIAL –

               ATTORNEYS’ EYES ONLY as set forth in paragraph 9.b. above; or

               (3)     the court rules that the documents should no longer be designated as

               CONFIDENTIAL or CONFIDENTIAL – ATTORNEYS’ EYES ONLY.

       d.      Challenges to the confidentiality of documents may be made at any time and are

not waived by the failure to raise the challenge at the time of initial disclosure or designation.

       10.     Treatment on Conclusion of Litigation.

       a.      Order Remains in Effect. All provisions of this Order restricting the use of

documents designated CONFIDENTIAL or CONFIDENTIAL – ATTORNEYS’ EYES ONLY

shall continue to be binding after the conclusion of the litigation unless otherwise agreed or

ordered.

       b.      Return of Confidential or Confidential – Attorneys’ Eyes Only Documents.

Within thirty (30) days after the conclusion of the litigation, including conclusion of any appeal,

all documents treated as CONFIDENTIAL or CONFIDENTIAL – ATTORNEYS’ EYES ONLY

under this Order, including copies as defined above (¶6.d.) shall be returned to the producing party

unless: (1) the original document has been entered as evidence or physically filed with the Court

(unless introduced or filed under seal) (all copies of such documents are still subject to being

returned to the producing party); (2) the parties stipulate to destruction in lieu of return; or (3) as

to documents containing the notations, summations, or other mental impressions of the receiving

party, that party elects destruction. Notwithstanding the above requirements to return or destroy

documents, counsel may retain attorney work product including an index which refers or relates




                                                  7
to information designated CONFIDENTIAL or CONFIDENTIAL – ATTORNEYS’ EYES

ONLY so long as that work product does not duplicate verbatim substantial portions of the text of

confidential documents. This work product continues to be Confidential under the terms of this

Order. An attorney may use his or her work product in a subsequent litigation provided that its

use does not disclose the confidential documents.

       11.      Failure to Comply with this Consent Confidentiality Order. Any party who

fails to comply with this Consent Confidentiality Order and who uses information designated

CONFIDENTIAL or CONFIDENTIAL – ATTORNEYS’ EYES ONLY in contravention of

Paragraphs 6, 7, and/or 10 of this Consent Confidentiality Order shall not be allowed to utilize

such material during pretrial proceedings, at trial, or on appeal, or any other remedy the court

deems proper.

       12.      Order Subject to Modification. This Order shall be subject to modification on

motion of any party or any other person who may show an adequate interest in the matter to

intervene for purposes of addressing the scope and terms of this Order. The Order shall not,

however, be modified until the parties shall have been given notice and an opportunity to be heard

on the proposed modification.

       13.      No Judicial Determination. This Order is entered based on the representations

and agreements of the parties and for the purpose of facilitating discovery. Nothing herein shall

be construed or presented as a judicial determination that any specific document or item of

information designated as CONFIDENTIAL or CONFIDENTIAL – ATTORNEYS’ EYES

ONLY by counsel is subject to protection under Rule 26(c) of the Federal Rules of Civil Procedure

or otherwise until such time as a document-specific ruling shall have been made.




                                                8
       14.     Persons Bound. This Order shall take effect when entered and shall be binding

upon: (1) counsel who signed below and their respective law firms; and (2) their respective clients.

       IT IS SO ORDERED.



April 18, 2019                                       Shiva V. Hodges
Columbia, South Carolina                             United States Magistrate Judge




                                                 9
                                ATTACHMENT A
                   CERTIFICATION BY COUNSEL OF DESIGNATION
                       OF INFORMATION AS CONFIDENTIAL

                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

 Big Red Box, LLC,

                       Plaintiff,
                                                          Case No. 3:18-cv-0758-JMC-SVH
 vs.
                                                         Certification by Counsel of Designation
 Square, Inc., William Tye Grisel, Joe Grisel, G5           of Information as Confidential
 Marketing Solutions, LLC and Branch Banking
 & Trust Co.,

                        Defendants.

       Documents produced herewith [whose bates numbers are listed below (or) which are
listed on the attached index] have been marked as CONFIDENTIAL subject to the
Confidentiality Order entered in this action which Order is dated April 18, 2019.

       By signing below, I am certifying that I have personally reviewed the marked documents
and believe, based on that review, that they are properly subject to protection under the terms of
Paragraph 3 of the Confidentiality Order.

       Check and complete one of the two options below.

       ❑       I am a member of the Bar of the United States District Court for the District of
               South Carolina. My District Court Bar number is [District Court Bar #].

       ❑       I am not a member of the Bar of the United States District Court for the District of
               South Carolina but am admitted to the bar of one or more states. The state in which
               I conduct the majority of my practice is [state in which I practice most] where my
               Bar number is [that state's Bar #]. I understand that by completing this certification
               I am submitting to the jurisdiction of the United States District Court for the District
               of South Carolina as to any matter relating to this certification.

Date: [date attachment A signed]                              [Signature of Counsel [s/name]]
                                                              Signature of Counsel

                                                              [Printed Name of Counsel [A]]
                                                              Printed Name of Counsel



                                                 10
                                      ATTACHMENT B

                      ACKNOWLEDGMENT OF UNDERSTANDING
                                   AND
                           AGREEMENT TO BE BOUND

                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

 Big Red Box, LLC,

                      Plaintiff,
                                                           Case No. 3:18-cv-0758-JMC-SVH
 vs.
                                                            Acknowledgment of Understanding
 Square, Inc., William Tye Grisel, Joe Grisel, G5              and Agreement to be Bound
 Marketing Solutions, LLC and Branch Banking
 & Trust Co.,

                       Defendants.

       The undersigned hereby acknowledges that he or she has read the Confidentiality Order
dated April 18, 2019, in the above captioned action, understands the terms thereof, and agrees to
be bound by such terms. The undersigned submits to the jurisdiction of the United States District
Court for the District of South Carolina in matters relating to the Confidentiality Order and
understands that the terms of said Order obligate him/her to use discovery materials designated
CONFIDENTIAL for the purposes of the above-captioned action, and not to disclose any such
confidential information to any other person, firm or concern.

         The undersigned acknowledges that violation of the Stipulated Confidentiality Order may
result in penalties for contempt of court.

              Name:                  [undersigned name [att B]]
              Job Title:             [Job Title [att B]]
              Employer:              [Employer [att B]]
              Business Address:      [Business Address [att B]]


Date: [date attachment B signed]                             [Signature [attachment B]]
                                                             Signature




                                               11
                                       ATTACHMENT C

                        CERTIFICATION OF COUNSEL OF NEED
                        FOR ASSISTANCE OF PARTY/EMPLOYEE

                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

 Big Red Box, LLC,

                       Plaintiff,
                                                         Case No. 3:18-cv-0758-JMC-SVH
 vs.
                                                                Certification of Counsel
 Square, Inc., William Tye Grisel, Joe Grisel, G5              of Need for Assistance of
 Marketing Solutions, LLC and Branch Banking                        Party/Employee
 & Trust Co.,

                        Defendants.

       Pursuant to the Confidentiality Order entered in this action, most particularly the
provisions of Paragraph 6.b.2., I certify that the assistance of [name of assistant [att C]] is
reasonably necessary to the conduct of this litigation and that this assistance requires the
disclosure to this individual of information which has been designated as CONFIDENTIAL.

         I have explained the terms of the Confidentiality Order to the individual named above
and will obtain his or her signature on an “Acknowledgment of Understanding and Agreement to
be Bound” prior to releasing any confidential documents to the named individual and I will
release only such confidential documents as are reasonably necessary to the conduct of the
litigation.

       The individual named above is:

       ❑       A named party;

       ❑       An employee of named party [employee of named party]. This employee’s job
               title is [employee's job title] and work address is [employee's work address].


Date: [date attachment C signed]                            [Signature [attachment C]]
                                                             Signature




                                                12
